CLARK and MONTGOMERY, JJ., dissenting.
Was section 10 of chapter                                   (369) 549, Laws 1891, repealed by chapter 146, Laws 1895? This is the issue raised by the facts agreed and presented for our decision by the case on appeal. Defendant contends that while the repeal is not in express terms, yet it is by necessary implication. This contention is handicapped in the outset with the presumption against it. A statute will not be construed as repealing a prior one on the same subject (in the absence of express words to that effect) unless there is an irreconcilable repugnancy between them, or unless the new law is evidently intended to supersede the prior one upon the subject and to comprise in itself the sole and complete system of legislation on that subject. Black on Interpretation of Laws, page 112; Endlich on Interpretation of Statutes, sec. 210; Sutherland on Statutory Construction, sec. 138. The two acts now being construed beingaffirmative, and the subject being such that both may stand together, they both should have concurrent efficacy (1 Blk., 90), unless they be repugnant or inconsistent, or it should appear that the Legislature intended to cover the whole subject embraced in both and to prescribe the only rule in respect of that subject in the later act. S. v. Davis, 129 N.C. 570.
Bearing in mind this rule of construction, a careful perusal of the act (chapter 549, Laws 1891) creating and incorporating the plaintiff college, and construing the subsequent acts by which appropriations of money were made for its use, with reference to it, leads us to the conclusion that it was not intended by the Legislature to repeal any provision therein made.
The general purpose for which it was created, the duties imposed upon its board of trustees, and the expenses necessary and incidental to *Page 254 
its management, clearly show that the sum of $2,500 therein annually appropriated was intended for organization expenses "in carrying (370) out the provisions of this act," and not for the general purpose of supporting, maintaining and developing the institution. Its management and control, and the care and preservation of all its property, are vested in the board of trustees. For their services they "are entitled to the same per diem and mileage as compensation for attendance upon the meetings of the board as are now allowed by law to the members of the General Assembly." (This compensation was changed by chapter 389, Laws 1899, to traveling expenses and hotel fare.)
There is imposed upon them the power of prescribing rules for the management and preservation of good order and morals, the appointment of its president, instructors and other officers, servants, etc.; to fix salaries, have charge of the disbursement of funds, and to have general andentire supervision of the establishment and maintenance; to receive any donation of property, real or personal, and to invest or expend the same for the benefit of the college, to locate the college, to make temporary provision pending the furnishing of the site, buildings, etc. For none of these expenses do we find any provision made in any of the subsequent acts. The act of 1893 appropriated $5,000 per year for 1893 and 1894, "for the purpose of completing, erecting and furnishing said buildings." The act of 1895 appropriated $5,000 annually "for the support, maintenance, equipment, enlargement and extension, . . . to be paid on the first days of April and October of each year." The act of 1897 appropriated $5,000 "for the maintenance and equipment . . . for each of the years 1897 and 1898, to be paid in installments of $2,500 on the first days of April and October." The act of 1901 appropriated $5,000 "for each of the years 1901 and 1902, in addition to its standing appropriation, . . . if the board of education shall transfer," etc. (which has not been done).
The entire act of 1895 is quoted in the case (except the (371) enacting and ratification clauses). It has no repealing clause; it makes no reference to the organic act; it makes no provision for the necessary organization expenses; it appoints specific days (first days of April and October) for the payments of its appropriations, while payments of the other appropriation (in common with others of like kind) are made with reference to the beginning of the fiscal year, 1 December.
If it was the intent of the Legislature of 1895 to appropriate $5,000 annually for the purpose therein declared, in addition to the amount appropriated in the organic act, then it has done so clearly and without doubt. But if it intended to make this to cover and in substitution for *Page 255 
and to repeal the other, then we fail to find any expression or suggestion to indicate such intent. There is no revisal of the organic act. The two acts are not inconsistent nor repugnant, but are in harmony. The former would be totally inadequate to meet the future needs of the institution, and the latter makes no provision for paying the trustees for their services, nor for other necessary expenses in managing its affairs. Its rapid growth and increasing needs are shown by the special appropriation of $5,000 per annum for each of the years 1893, 1894, 1897 and 1898 for completing, erecting and furnishing the buildings, maintenance and equipment, and also the one for 1901 and 1902 "in addition to its standing appropriation."
With this increase of property and progress in promoting one of its institutions of learning and usefulness, accompanied with a like increase of responsibilities and cares, we would not be justified in holding that the Legislature intended to deprive it of that sum of money, which it had provided for carrying out the provisions of the act in preserving and caring for its property, and in utilizing beneficially the means obtainable in giving force and effect to the aims and     (372) purposes for which the institution was created. We find no error in the ruling of his Honor in holding that the appropriation made under the act of 1895 was auxiliary, or in addition to the sum appropriated by section 10 of the act of 1891, and the judgment is
Affirmed.